Title: To James Madison from William C. C. Claiborne, 7 October 1808
From: Claiborne, William C. C.
To: Madison, James



Sir
New-Orleans. October 7th. 1808.

The Secretary of the Territory, will transmit you a Copy of the "Civil Code", adopted at the last Session of the Legislature.  You will find the English Text extremely incorrect; This is attributable to the circumstance of the Work having been written in French, and the translation prepared by persons who were not well acquainted with the English Language; So erroneous does the translation appear to be, that it will probably be necessary to declare by Law, that the French shall (solely) be considered the legal text.  It having been understood by our Courts of Justice that the principles of the Civil law, (except in criminal cases) were in force in this Territory, it became desirable to place them before the Public; Heretofore, few Citizens had any knowledge of the existing Laws; not even the Magistrates whose duty it was to execute them.  Under these circumstances, I could not do otherwise than sanction the Code.  My first object has been to render the Laws certain; my next shall be to render them just, and to assimilate our system of Jurisprudence as much as possible, to that of the several States of the Union.
You will perceive by the papers enclosed (if indeed you should deem them worthy your perusal) that our Society is still divided into parties.  Mr. Mather the Mayor of New-Orleans, who has incured the displeasure of Mr. Clark, has resided thirty odd years in this vicinity, supports the Character of a most amiable Man, and appears to be very generally esteemed: He has probably erred, in not stating in writing to the Joaler, the offences, with which the persons (in whose favour Mr. Clark has taken so lively an interest) were charged; But it is not believed here, that Mr. Mather, has on these Occasions, been guilty of oppression, or that he was influenced by improper motives.
From considerations, for the most part of a private nature, I have necessarily postponed for the present my visit to the U. States, nor do I suppose, I shall have it in my power to leave the Territory, previous to the ensuing Spring.  I am Sir, with great respect your humble Servant

William C. C. Claiborne

